      Case 3:19-cv-02158-CRB Document 93 Filed 11/10/20 Page 1 of 5



 1    GORDON REES SCULLY
      MANSUKHANI LLP
 2    CRAIG J. MARIAM (SBN: 225280)
      cmariam@grsm.com
 3    HAZEL MAE B. PANGAN (SBN: 272657)
      hpangan@grsm.com
 4    SAMUEL B. LAUGHLIN (SBN: 299720)
      slaughlin@grsm.com
 5    633 West Fifth Street, 52nd Floor
      Los Angeles, CA 90071
 6    Telephone: (213) 576-5000
      Facsimile: (213) 680-4470
 7
     Attorneys for Defendant and Counterclaimant
 8   KOCHAVA, INC.

 9
10                               UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12

13   LIVERAMP, INC., a Delaware Corporation,       )   CASE NO.: 3:19-cv-02158-CRB
                                                   )
14                        Plaintiff,               )   Judge: Honorable Charles R. Breyer
15                                                 )
                                                   )   STIPULATED REQUEST TO EXTEND
16          vs.                                    )   CASE SCHEDULE; [PROPOSED]
                                                   )   ORDER
17   KOCHAVA, INC., a Delaware Corporation,        )
                                                   )
18
                          Defendant.               )
19                                                 )
                                                   )
20                                                 )
                                                   )
21                                                 )
     KOCHAVA, INC., a Delaware Corporation,        )
22
                                                   )
23                        Counterclaimant,         )
                                                   )
24                                                 )
            vs.                                    )
25                                                 )
     LIVERAMP, INC., a Delaware Corporation,       )
26
                                                   )
27                         Counter-Defendant.      )
                                                   )
28


     STIPULATED REQUEST TO EXTEND CASE SCHEDULE; [PROPOSED] ORDER
                                                               CASE NO.: 3:19-CV-02158-CRB
       Case 3:19-cv-02158-CRB Document 93 Filed 11/10/20 Page 2 of 5


 1           TO THIS HONORABLE COURT:

 2           Pursuant to Civil Local Rules 6-1, 6-2 and 7-12, Plaintiff and Counter-Defendant

 3   LiveRamp, Inc. (“LiveRamp”) and Defendant and Counterclaimant Kochava, Inc. (“Kochava”)

 4   (collectively, the “Parties”) respectfully submit this stipulated request to extend the case schedule

     in this matter by ninety (90) days for good cause. The Parties seek the requested extensions due
 5
     to ongoing settlement discussions, as further explained below.
 6
             WHEREAS, the Parties submitted a Joint Case Management Conference Statement on
 7
     February 7, 2020, with an agreed case schedule (Dkt. 71);
 8
             WHEREAS, the Court adopted the agreed case schedule contained in the Joint Case
 9
     Management Conference Statement on February 14, 2020 (Dkt. 73);
10
             WHEREAS the Parties previously stipulated to extend the case schedule due to the
11
     unavailability of in-person depositions caused by the current COVID-19 pandemic (Dkt. 90);
12           WHEREAS this Court granted the prior stipulation to extend the case schedule (Dkt. 91);
13           WHEREAS discovery has been significantly delayed and hampered due to the COVID-
14   19 pandemic, inclusive of the lack of availability of witnesses, among other concerns; stemming

15   partially from such issues, the Parties have been engaged in significant late stage settlement

16   discussions wherein the Parties have, in their view appropriately, expended resources toward

17   resolution in lieu of expenditures of the significant time and expense discovery in this case will

     further entail;
18
             WHEREAS a proposed settlement agreement has been exchanged, and is currently under
19
     review with Plaintiff;
20
             NOW THEREFORE, the Parties hereby STIPULATE and AGREE to continue the
21
     current case schedule by approximately ninety (90) days, as follows:
22

23

24

25

26

27

28                                                   -2-
     STIPULATED REQUEST TO EXTEND CASE SCHEDULE; [PROPOSED] ORDER
                                                               CASE NO. 3:19-CV-02158-CRB
      Case 3:19-cv-02158-CRB Document 93 Filed 11/10/20 Page 3 of 5


 1                EVENT                         CURRENT                     STIPULATED

 2                                          DEADLINE/DATE                  DEADLINE/DATE
 3
      Cutoff to Serve Written Fact      April 14, 2021               July 13, 2021
 4
      Discovery
 5

 6    Exchange of Expert Reports        June 14, 2021                September 13, 2021

 7    Rebuttal Expert Reports           July 14, 2021                October 12, 2021
 8
      Close of Discovery                August 17, 2021              November 15, 2021
 9

10    Deadline for Filing Dispositive   September 14, 2021           December 13, 2021

11    and Daubert Motions

12    Status Conference by Zoom         December 11, 2020            March 11, 2021
13                                                                   March 12, 2021
      Joint Status Report Due           December 4, 2020             March 4, 2021
14

15

16   IT IS SO STIPULATED.

17                                               Respectfully submitted,
18   Dated: November 9, 2020                     GORDON REES SCULLY MANSUKHANI,
                                                 LLP
19

20
                                                 By:     /s/ Craig J. Mariam
21                                                       Craig J. Mariam
                                                         Hazel Mae B. Pangan
22                                                       Samuel B. Laughlin
                                                         Attorneys for Defendant and
23                                                       Counterclaimant KOCHAVA, INC.

24

25

26

27

28                                                -3-
     STIPULATED REQUEST TO EXTEND CASE SCHEDULE; [PROPOSED] ORDER
                                                               CASE NO. 3:19-CV-02158-CRB
       Case 3:19-cv-02158-CRB Document 93 Filed 11/10/20 Page 4 of 5


 1    Dated: November 6, 2020                        WILSON SONSINI GOODRICH & ROSATI, P

 2
                                                     By:    /s/ Shelby Pasarell Tsai
 3                                                          Tonia Ouellette Klausner
                                                            Shelby Pasarell Tsai
 4                                                          Attorneys for Plaintiff and Counter-
                                                            Defendant LIVERAMP, INC.
 5

 6                                            ATTESTATION
            I hereby attest that the other signatories listed, on whose behalf the filing of this
 7
     stipulation is submitted, concur in the filing’s content and have authorized the filing.
 8

 9

10                                                          /s/ Craig J. Mariam
                                                               Craig J. Mariam
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    -4-
     STIPULATED REQUEST TO EXTEND CASE SCHEDULE; [PROPOSED] ORDER
                                                               CASE NO. 3:19-CV-02158-CRB
      Case 3:19-cv-02158-CRB Document 93 Filed 11/10/20 Page 5 of 5


 1                                      [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3                EVENT                         CURRENT                  STIPULATED

 4                                          DEADLINE/DATE              DEADLINE/DATE

 5
      Cutoff to Serve Written Fact      April 14, 2021              July 13, 2021
 6
      Discovery
 7
      Exchange of Expert Reports        June 14, 2021               September 13, 2021
 8

 9    Rebuttal Expert Reports           July 14, 2021               October 12, 2021

10
      Close of Discovery                August 17, 2021             November 15, 2021
11
      Deadline for Filing Dispositive   September 14, 2021          December 13, 2021
12
      and Daubert Motions
13

14    Status Conference by Zoom         December 11, 2020           March 11, 2021

15
      Joint Status Report Due           December 4, 2020            March 4, 2021
16

17

18
             November 10, 2020
     Dated: ___________________
19                                                      Honorable Charles R. Breyer
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28                                                -5-
     STIPULATED REQUEST TO EXTEND CASE SCHEDULE; [PROPOSED] ORDER
                                                               CASE NO. 3:19-CV-02158-CRB
